DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“probing signal source” first recited in claim 18 (acoustic, optical, and/or radio signal emitter, paragraph [0018] as filed)
“response signal monitor” first recited in claim 18 (acoustic, optical, and/or radio frequency signal receiver, paragraph [0018] as filed)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being reasonably enabling for using a level of blood circulation to distinguish between a blood vessel and not a blood vessel, does not reasonably provide enablement for using a level of blood circulation to identify a particular type of tissue, particularly connective, muscle, nervous, or epithelial tissue, or other non-blood vessels.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The disclosure generally states that it can be done but does not provide any specifics or information as to how an identified blood circulation level is related to any of these different types of tissues. Further, the disclosure also indicates that, even if there were some teaching of correlating a level of blood circulation with a type of tissue the condition of the tissue might impact the level of blood circulation, thus potentially causing the level of blood circulation to correlate with an incorrect identification (paragraph [0027] as filed). There is no written description of any correlation or identification, nor a working example of doing so; particularly given the breadth of the claim (with no limits as to “type of tissue”), one of ordinary skill in the art would not be able to make or use the invention as claimed without requiring undue experimentation to determine some sort of link between level of blood circulation and any of an unknown number of types of tissues. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determination of a tissue parameter based on a level of blood circulation, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the determination itself is entirely disembodied. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not positively recite any elements; conventional sensing components might be used for the insignificant extrasolution activity of data gathering (applying a probing signal, monitoring cardiac and response signals) (see MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional), although the elements usually used to perform these tasks are not even positively recited as being part of the claimed method. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also fail to provide anything significantly more, as claims 16 and 17 are merely directed to the result of the mental processing.
Claims 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a tissue parameter based on a level of blood circulation, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because it is merely embodied on a generic computing element (processor) which does no more than provide a technological environment for execution of the abstract idea itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are routine and conventional elements used for the insignificant extrasolution activity of data gathering (signal source and signal monitor) (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional). As such, considered individually and as a whole, the claim elements do not amount to significantly more than the abstract idea itself. 
Dependent claim 19 also fails to provide anything significantly more, as it merely describes the object used to perform the insignificant extrasolution activity of data gathering.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Assenheimer (US 2003/0004432).
Regarding claim 15, Assenheimer discloses a method of determining a tissue parameter, comprising: applying a probing signal to tissue, the probing signal being configured to interact with the tissue (paragraph [0017]); monitoring a response signal that has interacted with the tissue over an interval longer than an interval between two successive cardiac contractions (paragraphs [0021], [0052]); monitoring a cardiac signal related to cardiac contractions (paragraphs [0010], [0011]); correlating the response signal and the cardiac signal (paragraph [0053], [0060]); determining a level of blood circulation in the tissue based upon the result of correlating the response signal and the cardiac signal (paragraphs [0009], [0056]-[0058]); and determining a parameter of the tissue based upon the result of determining the level of blood circulation in the tissue (paragraphs [0054]-[0057]).  
Regarding claim 16, Assenheimer further discloses that the parameter of the tissue is a type of the tissue (paragraphs [0054]-[0057]).  
Regarding claim 18, Assenheimer discloses a system for determining a tissue parameter, comprising: a probing signal source configured to apply a probing signal to tissue (paragraph [0017], [0051]); a response signal monitor configured to monitor a response signal over an interval longer than an interval between two successive cardiac contractions (paragraphs [0021], [0052]); and a processor (paragraph [0047]) configured to analyze the amplitude of the response signal to determine a level of blood circulation in the tissue, the processor further configured to determine a tissue parameter based on the level of blood circulation (paragraphs [0009], [0054]-[0057]).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Assenheimer in view of Hashimony (US  2003/0138378).
Assenheimer discloses distinguishing between types of tissues, but does not explicitly disclose the determined type being selected from the group consisting of connective tissue, muscle tissue, nervous tissue, and epithelial tissue.  Hashimony teaches using a similar tissue examination system to identify and distinguish muscle tissue (paragraphs [0019], [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the data gathered by Assenheimer to distinguish muscle tissue, as taught by Hashimony, in order to better identify the makeup of a particular area of tissue.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Assenheimer in view of Prakash (US 2010/0036379).
Assenheimer does not disclose the system further comprising an electrosurgical energy source configured to apply electrosurgical energy to tissue during an electrosurgical procedure, wherein the probing signal source is the same source as the electrosurgical energy source. Prakash teaches a system configured to determine a tissue parameter using an electrosurgical energy source which is configured to apply electrosurgical energy to tissue during an electrosurgical procedure, where the source of the electrosurgical energy is the same source as that of a signal used to determine the tissue parameter (paragraphs [0018], [0049], [0056]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Assenheimer and also included an electrosurgical energy source to provide both electrosurgical energy during a procedure and the probing signal, as taught by Prakash, in order to allow use of only a single device while determining where to perform a procedure and then actually executing it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791